DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, 13-15, 18-19, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012).

Re Claim 1, Gerrans discloses an apparatus for providing treatment to a tissue enclosing a space (48) (Gerrans Figs.4A-6C), the apparatus comprising: a catheter (20) having a distal end and a proximal end (28) (Gerrans Fig. 1), the catheter (20) comprising a treatment agent infusion port (33) near the proximal end (28) (Gerrans ¶ 0073; Fig. 3); a treatment agent delivery port (30, 39) of the catheter (20) coupled to the treatment agent infusion port (33), the 
	Gerrans fails to disclose the distal expandable support configured to be expanded to a first diameter and a proximal expandable support configured to be expanded to a second diameter smaller than the first diameter. Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising a proximal expandable support (22) and a distal expandable support (52), the distal expandable support (52) configured to be expanded to a first diameter and the proximal expandable support (22) configured to be expanded to a second diameter smaller than the first diameter (as seen in Lazarovitz Fig. 6B), wherein the distal expandable support and the proximal expandable support are configured for occluding different parts of the human body having different shapes and/or sizes (Lazarovitz ¶ 0021-0022, 0025, 0091, 0093-0094). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the distal expandable support and the proximal expandable support of Gerrans wherein the distal expandable support is expanded to a first diameter and the proximal expandable support is expanded to a second diameter smaller 
	Gerrans fails to disclose a drainage port near the proximal end, a distal port of the catheter coupled to the drainage port and forming a drainage channel extending between the distal port and the drainage port, the drainage channel configured to allow fluid drainage through the catheter, the distal port positioned distal of the distal expandable support. Doerr discloses a balloon catheter (110) (Doerr Figs. 5 and 6) comprising a drainage port (122) near the proximal end (114) (as seen in Doerr Fig. 5), a distal port (112) of the catheter coupled to the drainage port (122) and forming a drainage channel (as seen in Doerr Fig. 6) extending between the distal port (112) and the drainage port (122), the drainage channel configured to allow fluid drainage through the catheter (110), the distal port (112) positioned distal of an expandable support (116), wherein the configuration allows for drainage of fluid from the bladder during a medical procedure (Doerr ¶ 0021).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerrans to comprise a drainage port near the proximal end, a distal port of the catheter coupled to the drainage port and forming a drainage channel extending between the distal port and the drainage port, the drainage channel configured to allow fluid drainage through the catheter, the distal port positioned distal of the distal expandable support as disclosed by Doerr, wherein 
	Gerrans also fails to disclose the proximal expandable support configured to move relative to the distal expandable support along a longitudinal axis of the catheter. Hattangadi discloses a balloon catheter system (Hattangadi Figs.4A and4B) comprising a catheter (10), a proximal expandable support (20) and a distal expandable support (21), the proximal expandable support (20) configured to move relative to the distal expandable support (21) along a longitudinal axis of the catheter (10) for changing a treatment window between the expandable supports (Hattangadi ¶ 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the proximal expandable support of Gerrans to move relative to the distal expandable support along a longitudinal axis of the catheter as disclosed by Hattangadi for changing a treatment window between the expandable supports.

Re Claim 2, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans also discloses wherein the proximal expandable support (32) is configured to be expanded within the space (48) to compress the treatment agent delivered to the space (48) against an internal surface of the tissue (Gerrans ¶ 0074).

Re Claim 4, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses wherein the proximal expandable support (32) 

Re Claim 5, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Doerr do not disclose an actuation mechanism coupled to the proximal expandable support, the actuation mechanism configured to move the proximal expandable support, in an expanded configuration, along a longitudinal axis of the catheter between the proximal opening and the distal opening to spread the treatment agent over the internal surface of the tissue. Hattangadi discloses a balloon catheter (10) (Hattangadi Figs. 2A-2B) comprising an actuation mechanism (as described in Hattangadi ¶ 0031), a proximal expandable support (20) and a distal expandable support (21) wherein the actuation mechanism is coupled to the proximal expandable support (20), the actuation mechanism configured to move the proximal expandable support (20), in an expanded configuration, along a longitudinal axis of the catheter (10) between a proximal opening and a distal opening to spread a treatment agent over an internal surface of a tissue for the purpose of permitting application of a treatment agent to a sufficient length of diseased tissue, with the ability to avoid exposing undiseased tissue to the treatment agent (Hattangadi ¶ 0031-0032).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gerrans in view 

Re Claim 6, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. In addition, Gerrans discloses wherein the proximal expandable support (32) and the distal expandable support (54) is configured to have one or more of a spherical, dual cone, irregular, or dumbbell shape when expanded (Gerrans Figs. 6A-6C).

Re Claim 7, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the proximal expandable support (32) comprises a proximal inflatable balloon (Gerrans ¶ 0073; 0096-0101; Figs. 1 and 6A-6C).

Re Claims 10 and 11, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans does not disclose wherein the tissue comprises a prostatic capsule of a prostate, and wherein the proximal expandable support has a fully expanded shape configured to reduce contact with a verumontanum of the prostate; and wherein the proximal expandable support in the fully expanded configuration comprises tissue concavity configured 
	Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising a proximal expandable support (22) and a distal expandable support (52) wherein a tissue comprises a prostatic capsule of a prostate, and wherein the proximal expandable support (52) has a fully expanded shape configured to reduce contact with a verumontanum of the prostate; and wherein the proximal expandable support (52) in the fully expanded configuration comprises tissue concavity configured for placement near the verumontanum of the prostate to reduce contact between the proximal expandable support (52) and the verumontanum, the configuration for treating a diseased prostate (Lazarovitz ¶ 0093; Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi such that the tissue comprises a prostatic capsule of a prostate, and wherein the proximal expandable support has a fully expanded shape configured to reduce contact with a verumontanum of the prostate; and wherein the proximal expandable support in the fully expanded configuration comprises tissue concavity configured for placement near the verumontanum of the prostate to reduce contact between the proximal expandable support and the verumontanum, the configuration as disclosed by Lazarovitz for treating a diseased prostate.



Re Claim 13, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses wherein at least a portion of an outer surface of the proximal expandable support (32) is textured (as seen in Gerrans Figs. 6A-6C).

Re Claim 14, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans also discloses wherein the proximal expandable support (32) comprises a radiopaque marker to aid visualization (Gerrans ¶ 0068).

Re Claim 15, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the proximal expandable support (32) and the distal expandable support (54) comprises one or more of a compliant material (as seen in Gerrans Figs. 6A-6C).

Re Claim 18, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans fails to disclose wherein the catheter further comprises a treatment agent overflow port distally adjacent the treatment agent delivery port, the treatment agent overflow port configured to remove excess treatment agent from the space. Hattangadi discloses a balloon catheter (10) (Hattangadi Fig. 1) comprising a proximal expandable support (20) and a distal expandable support (21), wherein the catheter (10) comprises a treatment agent overflow port (32) distally adjacent the treatment agent delivery port (31), the treatment agent overflow port configured to remove excess treatment agent from the space (30) wherein a constant flow of treatment agent from the treatment agent 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the catheter of Gerrans in view of Lazarovitz, Doerr, and Hattangadi a treatment agent overflow port distally adjacent the treatment agent delivery port, the treatment agent overflow port configured to remove excess treatment agent from the space, as disclosed by Hattangadi wherein a constant flow of treatment agent from the treatment agent delivery port to the space and out the treatment agent overflow port would substantially limit the exposure of the tissue to the treatment agent.

Re Claim 19, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the distal expandable support (54) comprises a distal balloon (as seen in Gerrans Figs. 6A-6C). However, Gerrans does not disclose wherein the tissue comprises a prostatic capsule of a prostate, the proximal opening comprises an opening to a urethra, and the distal opening comprises a bladder neck between the prostate and a bladder, and wherein the distal balloon is sized and shaped to be advanced into the bladder and engage the bladder neck when expanded. Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising a proximal expandable support (22) and a distal expandable support (52), the catheter configured for treating a diseased prostate, the catheter configured such that a tissue comprises a prostatic capsule of the prostate, a proximal opening comprises an opening to a urethra, and a distal opening comprises a bladder neck between the prostate and a bladder, and wherein a distal balloon (distal expandable support 52) is sized and shaped to be advanced 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi such that the tissue comprises a prostatic capsule of a prostate, the proximal opening comprises an opening to a urethra, and the distal opening comprises a bladder neck between the prostate and a bladder, and wherein a distal balloon is sized and shaped to be advanced into the bladder and engage the bladder neck when expanded as disclosed by Lazarovitz, the configuration for preventing urine from infiltrating the prostate during treatment of the prostate.

Re Claims 21 and 22, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans does not disclose wherein the catheter comprises one or more indicia disposed on an outer surface of a proximal portion thereof, the one or more indicia being configured to be visually or tactilely inspected to determine a location of the catheter relative to the tissue; and wherein the one or more indicia comprise a plurality of bands positioned on the outer surface of the proximal portion of the catheter. Lazarovitz discloses a catheter (20) (Lazarovitz Fig. 3) comprising one or more indicia (25a, 25g) (as seen in Lazarovitz Fig. 2) disposed on an outer surface of a proximal portion thereof, the one or more indicia (25a, 25g) being configured to be visually or tactilely inspected to determine a location of the catheter relative to tissue; and wherein the one or more indicia (25a, 25g) comprise a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerrans in view of Lazarovitz, Doerr and Hattangadi to comprise one or more indicia disposed on an outer surface of a proximal portion thereof, the one or more indicia being configured to be visually or tactilely inspected to determine a location of the catheter relative to the tissue; and wherein the one or more indicia comprise a plurality of bands positioned on the outer surface of the proximal portion of the catheter as disclosed by Lazarovitz to aid in placement of the catheter.

Re Claim 23, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 21. Gerrans further discloses wherein the treatment agent comprises a hemostatic agent (doxorubicin-Gerrans Claim 18; ¶ 0037, 0078 and 0081), and wherein the treatment agent delivery port (30, 39) is configured to deliver the hemostatic agent into the catheter treatment agent infusion port (33) to the space (48) to inhibit bleeding of the tissue.

Re Claim 24, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 21. Gerrans further discloses wherein the treatment agent delivery port (30, 39) is configured to deliver the treatment agent into the catheter treatment agent infusion port (33) to the space (48) (Gerrans ¶ 0073; 0096-0101; Figs. 1 and 6A-6C). However, Gerrans does not disclose wherein the treatment agent comprises a sealant, the sealant to inhibit bleeding of the tissue. Hattangadi discloses a balloon catheter (10) (Hattangadi Fig. 1) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the treatment agent of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be a sealant, the sealant to inhibit bleeding of the tissue as disclosed by Hattangadi, wherein when the procedure of Gerrans that results in bleeding within the tissue space has been performed, it may be desirable or even necessary to inhibit bleeding once the procedure has been performed.

Re Claim 26, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses wherein the apparatus is configured to prevent the treatment agent from occluding the opening into the space (wherein proximal expandable support 32 is configured to seal the proximal entrance of the space).

Claims 3 and 25 are rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 1 above, and further in view of Beeckler et al. (USPGPub 2016/0324571).

Re Claim 3, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the proximal expandable support is fluidly coupled to a proximal inflation port and comprises a plurality of pores, wherein the treatment agent infusion port and the proximal inflation port are the same port, and wherein the treatment agent introduced into the catheter is delivered to the proximal expandable support to expand the proximal expandable support and to subsequently enter the space through the plurality of pores of the proximal expandable support.
	Beeckler discloses a balloon catheter (38) (Beeckler Fig. 4) comprising an expandable support (46) wherein the expandable support (46) is fluidly coupled to a proximal inflation port (64) and comprises a plurality of pores (47), wherein the treatment agent infusion port and the proximal inflation port are the same port (64), and wherein the treatment agent introduced into the catheter (38) is delivered to the expandable support (46) to expand the expandable support (46) and to subsequently enter a space through the plurality of pores (47) of the expandable support (46) wherein the plurality of pores (47) aid in deflation of the expandable support by expelling fluid therein (Beeckler ¶ 0048-0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be fluidly coupled to a proximal inflation port and comprise a plurality of pores, wherein the treatment agent infusion port and the proximal inflation port are the same port, and wherein the treatment agent introduced into the catheter is delivered to the proximal expandable support to expand the proximal 

Re Claim 25, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the distal expandable support is fluidly coupled to a distal inflation port and comprises a plurality of pores, wherein the treatment agent infusion port and the distal inflation port are the same port, and wherein the treatment agent introduced into the catheter is delivered to the distal expandable support to expand the distal expandable support and to subsequently enter the space through the plurality of pores of the distal expandable support.
	Beeckler discloses a balloon catheter (38) (BeecklerFig.4) comprising an expandable support (46) wherein the expandable support (46) is fluidly coupled to an inflation port (64) and comprises a plurality of pores (47), wherein the treatment agent infusion port and the inflation port are the same port (64), and wherein the treatment agent introduced into the catheter (38) is delivered to the expandable support (46) to expand the expandable support (46) and to subsequently enter a space through the plurality of pores (47) of the expandable support (46) wherein the plurality of pores (47) aid in deflation of the expandable support by expel ling fluid therein (Beeckler ¶ 0048-0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to be fluidly coupled to a distal inflation .

Claims 8 and 9 are rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 7 above, and further in view of in view of Dib et al. (USPGPub 2017/0043138).

Re Claims 8 and 9, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 7. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein at least one of the proximal expandable support or the distal expandable support has a non-uniform thickness; and wherein the non-uniform thickness of the proximal expandable support is configured to provide the proximal balloon with a predetermined shape, and wherein the non-uniform thickness of the distal expandable support is configured to provide the distal expandable support with a predetermined shape. Dib discloses a balloon catheter (Dib Figs. 1 and 2) wherein an expandable support (26) has a non-uniform thickness (as seen in Dib Fig. 2); and wherein the non-uniform thickness of the expandable support (26) is configured 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either the proximal expandable support or distal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi to have a non-uniform thickness; and wherein the non-uniform thickness of the proximal expandable support is configured to provide the proximal balloon with a predetermined shape, and wherein the non-uniform thickness of the distal expandable support is configured to provide the distal expandable support with a predetermined shape, such a configuration as disclosed by Dib to provide the balloon with a predetermined shape to establish a selected membrane shape when the proximal/distal expandable support is inflated.

Claim 12 is rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 1 above, and further in view of Cioanta et al. (USPGPub 2004/0230316).

Re Claim 12, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 11. However, Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein the proximal expandable support further comprises a user-perceptible indicia for the concavity. Cioanta discloses a catheter (20) (Cioanta Fig. 5A) for the treatment of the prostate, the catheter (20) comprising a distal expandable support (30) and a proximal .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012) as applied to Claim 1 above, and further in view of in view of Makower (USPGPub 2007/0208252).

Re Claim 16, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans discloses a proximal expandable support (20) and a distal expandable support (21) (Gerrans Figs. 4A-6C). However, Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose wherein at least a portion of the proximal expandable support is coated with a treatment agent. Makower discloses a balloon catheter (40) (Makower Figs. 4-4J) wherein at least a portion of an expandable support (46) is coated with a treatment agent for transfer of the treatment agent onto tissue contacted by the balloon (Makower ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Re Claim 17, Gerrans in view of Lazarovitz, Doerr and Hattangadi disclose all of the limitations of Claim 1. Gerrans further discloses a proximal expandable support (20) and a distal expandable support (21) (Gerrans Figs.4A-6C). However, Gerrans in view of Lazarovitz, Doerr and Hattangadi fail to disclose wherein at least a portion of the distal expandable support is coated with a hemostatic agent. Makower discloses a balloon catheter (40) (Makower Figs. 4-4J) wherein at least a portion of an expandable support (46) is coated with a hemostatic agent for transfer of the hemostatic agent onto tissue contacted by the balloon (Makower ¶ 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the distal expandable support of Gerrans in view of Lazarovitz, Doerr and Hattangadi wherein at least a portion of the distal expandable support is coated with a hemostatic agent as disclosed by Makower for transfer of the hemostatic agent onto tissue contacted by the balloon.

Claim 20 is rejected under35 U.S.C. 103 as being unpatentable over Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al.  as applied to Claim 1 above, and further in view of Hogendijk et al. (USPGPub 2002/0173815).

Re Claim 20, Gerrans in view of Lazarovitz, Doerr and Hattangadi discloses all of the limitations of Claim 1. Gerrans in view of Lazarovitz, Doerr and Hattangadi do not disclose a sheath positioned over a region of the catheter adjacent the treatment agent port and coupled to a distal balloon, wherein expansion of the distal expandable support causes the sheath to retract or detach from the region to expose the treatment agent port. Hogendijk discloses an apparatus (Hogendijk Figs. 7A and 7B) comprising a catheter (270), sheath (241) and distal balloon (246) wherein the sheath (241) is positioned over a region of the catheter (270) adjacent a treatment agent port (258) and coupled to the distal balloon (246), wherein expansion of the distal expandable support (246) causes the sheath (241) to detach from the region to expose the treatment agent port (258) for the purpose of supplying additional medical devices through the treatment agent port (Hogendijk ¶ 0066-0077; Figs. 7A-8D).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the apparatus of Gerrans in view of Lazarovitz, Doerr and Hattangadi to include a sheath positioned over a region of the catheter adjacent the treatment agent port and coupled to a distal balloon, wherein expansion of the distal expandable support causes the sheath to retract or detach from the region to expose the treatment agent port as disclosed by Hogendijk for the purpose of supplying additional medical devices through the treatment agent port. 

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. Applicant argues in the middle of Page 7 of the response that prior art references “Gerrans and Hattangadi appear to disclose a two-balloon system [and] are both configured for treating a blood vessel.” Applicant goes on to state “the two balloon systems of both Gerrans and Hattangadi appear to utilize two balloons that are identical in size and shape.” Applicant’s arguments are in reference to new limitations of Claim 1 wherein the distal expandable support is configured to be expanded to a first diameter and the proximal expandable support is configured to be expanded to a second diameter smaller than the first diameter. Examiner concedes that both of the balloons in references Gerrans and Hattangadi are of the same size. However, primary reference Gerrans is not restricted solely to the treatment of blood vessels wherein Gerrans references other treatment areas such as the prostate (Gerrans ¶ 0008), airway (Gerrans ¶ 0065), or sinuses (Gerrans ¶ 0064). Furthermore, Gerrans presents the treatment of blood vessels as a non-limiting example of using the device, Gerrans ¶ 0002-0003, 0017-0019. At no point in Gerrans are any of the embodiments of the device presented as limited to blood vessels. One of ordinary skill would appreciate that Gerrans could be used and configured for other bodily cavities as well, particularly where Gerrans is described as a device for delivery of therapeutic agents to bodily cavities in the summary of the invention (Gerrans ¶ 0017).

Applicant’s arguments with respect to Claim 1 limitation wherein the distal expandable support is configured to be expanded to a first diameter and the proximal expandable support . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                    
04/07/2021